Citation Nr: 1717943	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO in Philadelphia has also issued a rating decision in this case but the case has been permanently transferred to the RO in Newark, New Jersey.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in July 2013, it was remanded for further development.  It is now before the Board for further appellate action.

In January 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for post operative residuals of tenorrhaphy extensor tendon fifth digit right hand with multiple radiopaque foreign bodies and post-traumatic arthritis, evaluated as 10 percent disabling; post operative residuals, fourth digit or the right hand associated with post-operative residuals of tenorrhaphy extensor tendon fifth digit right hand with multiple radiopaque foreign bodies and post traumatic arthritis, evaluated as 10 percent disabling; peripheral ulnar nerve neuropathy, evaluated as 10 percent disabling; and right hand scar, evaluated as noncompensable, with a combined evaluation of 30 percent.

2.  The Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by competent examiner providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.




TDIU

In April 2004, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was using capsaicin cream on his right hand.  He reported that seven or eight years ago, the Veteran noticed some pain and tingling over the right hand.  The Veteran was not specific about where the pain or sensation changes.  He stated it is his whole hand.  The Veteran also reported triggering of digits three and four that interfere with daily activities.  He reported difficulty holding objects, squeezing objects, and buttoning.  He noted that he wears a carpal tunnel splint and belt with a heating pad and uses capsaicin cream which gives him some relief.  The examiner noted that the March 1999 x-ray of the hand showed posttraumatic changes at fifth MCP joint with several metallic and ossific densities.  A May 2003 EMG report noted bilateral median neuropathy consistent with carpal tunnel syndrome.  Upon examination, there were no trophic changes, no atrophy, and no change in color.  The Veteran reported pain throughout range of motion testing of MCP, PIP, and DIP joints.  He is able to fully extend everything or one of the joints, but does not give full effort with flexion.  He can flex the MCP joint, DIP and PIP joints up to 90 degrees but reported pain throughout total range.  Sensation is intact to light touch.  The scar is jagged and approximately 6 centimeters by 0.25 centimeters.  It is non tender.  There is slight triggering of digits 4 and 5.  The examiner diagnosed the Veteran with posttraumatic arthritis of the fifth MCP joint, right carpel tunnel syndrome and trigger finger of digits 3 and 4.  Neurologic testing found posttraumatic neuralgia and posttraumatic peripheral neuropathy sensory type on the right hand on distribution of the digital nerves on the right third, fourth and fifth digits.   Upon nerve examination, right hand grip was 4/5 due to pain.  There was mild atrophy noted on the right thenar muscle.  Tinel sign was slightly positive on the right wrist.  There was some tenderness to palpation.  Sensory examination of the right hand was hyperesthesia and hyperalgesia areas noted on the superficial aspects of the dorsum of the right hand near third and fourth digits near the metacarpophalangeal joint.  The joint movements were slightly painful, but not limited.

In a February 2005 letter, Dr. B. noted that the Veteran had surgical release of right index, middle, ring, and small trigger fingers in January 2005.  

In a June 2005 VA examination, the Veteran reported pain in right hand closing secondary to trigger fingers that is tenosynovitis of the index, middle and little finger.  The examiner noted that this seems not to be unrelated to service-connected hand injury.  The Veteran had surgical repair for trigger finger and now he reported pain in the right hand on closing.  Examination of the wrist shows the range of motion was full bilaterally and the hand range of motion shows MCP joint to 90 degrees, PIP to 110 with terminal pain of the right hand.  DIP joints shows 30 to 40 degrees of the index, middle, ring and little finger with terminal pain on the right hand.  There was no gap between the tip of the thumb and the fingers, but there is a mild gap between the tip of the fingers and proximal transverse crease in the right hand about 1.0 centimeter.  There is no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Right hand grip and grasp are fair.  Mild weakness 4/5 and 10 repeated movements of the right hand range of motion shows limited mild in PIP.  And DIP joints and pain increase to 3 in the scale of 1 to 10.  There is a mild increase in lack of endurance and mild increase in weakness but no increase in fatigue.  The Veteran reported that pain was the major factor in his inability to do this former job of a printer.  The examiner diagnosed the Veteran with laceration of the right extensor tendon fourth and fifth finger, status post repair of the tendons, status post repair of trigger finger of the tenosynovitis of flexor tendon second, third, fourth, and fifth of the same hand with residual neurologic pain, posttraumatic erosive changes of right fourth distal metacarpal bone.
VA treatment records show treatment for pain in the right hand in 2005.

In a December 2006 letter, a physician, Dr. T. noted that the Veteran had reported right hand pain.  A recent x-ray revealed numerous foreign bodies in the lateral aspects of his hand.  The physician suggested that the Veteran seek further care since potentially these foreign bodies may be a source of his pain.

In a February 2007 VA examination, the Veteran reported severe, constant, sharp, aching pain on average 4/10 without activity and 8/10 with and motion.  Right hand x-ray on June 2005 revealed posttraumatic degenerative changes.  The findings likely represented erosive type osteoarthritis.  He also had a bone scan in May 2004 but this could not confirm a diagnosis of complex regional pain syndrome of the right hand.  The Veteran denied tingling or numbness.  He uses a pad at night to keep fingers straight.  He did not have additional limitations following repetitive use or during flare-ups.  Upon examination, there was tenderness to palpation over MCP joint, PIP joint and DIP joint in both fourth and fifth fingers.  Range of motion of those fingers was difficult to evaluate due to severe pain.  Passive range of motion at MCP joint for both fourth and fifth fingers was 0 to 85 degrees.  Passive range of motion at DIP joint was 0 to 85 degrees bilaterally.  Passive range of motion at DIP joint for both fourth and fifth fingers was 0 to 45 degrees associated with pain.  There was no impaired sensation in the right hand.  He diagnosed the Veteran with severe right fourth and fifth finger pain, likely secondary to degenerative joint disease.  The examiner did not believe that the Veteran had complex regional pain syndrome in his right hand at that time.  

An April 2007 examination noted that the Veteran's reports of pain, stiffness, burning, stabbing pain going to digits 4 and 5.  He did not report any sensation changes.  He reported that he has difficulty doing anything with this right hand, fine motor tasks.  He states he is constantly in pain.  There was no interference with work because the Veteran was not working.  Upon examination, there were two scars on his fingers.  Both were stable, nontender and superficial.  He reported too much pain to be able to demonstrate any motion at the MCP, PIP and DIP.  He is able to flex MCP of 4 and 5 approximately 10 degrees.  DIP and PIP are able to flex approximately 15 degrees and extend to 0.  He reported pain throughout.  Grip strength was 4+/5.  He had pain while gripping.  Pinch strength between thumb and digits 4 and 5 is 4/5 due to Veteran's reports of pain.  After repetitive motion, he has additional loss of joint function of 15 percent secondary to pain.  There was no additional loss due to fatigue or lack of coordination.  He was diagnosed with status post laceration with a fracture of the fifth metacarpal, status post laceration with scar formation, and posttraumatic arthritis.

In a May 2007 examination, the Veteran reported that in the past few years, his pain is getting worse.  It is stabling, excruciating, burning type of pain over digits four and five.  He reported not being able to do fine motor tasks or lifting with right hand due to pain and discomfort.  He reported constant pain but no incapacitating episodes or flare-ups.  Upon examination, the Veteran reported pain with range of motion of the MCP, DIP, and PIP of digits four and five.  Grip strength is 4/5 due to reports of pain.  Pinch strength between thumb and digits four and five is 4+/5 due to Veteran's reports of pain.  After repetitive motion, there is an additional loss of joint function of 20 percent due to pain.  The examiner diagnosed the Veteran with status post laceration with fracture of the fifth metacarpal and scar formation as well as posttraumatic arthritis.

In a May 2008 letter, Dr. T. reported that the Veteran had chronic pain in his right hand.  A November 2006 x-ray showed numerous radiopaque foreign bodies overlying the right 5th MCP joint.  The foreign bodies most likely are the cause of his pain.

In a November 2008 letter from Dr. L., the physician noted that the Veteran had pain and stiffness related to right hand injury.  He has pain and restricted finger flexion which required physical therapy.  

In the October 2009 VA examination, the Veteran reported that his hand had gotten worse since the last examination.  He noted problems with fine motor skills and gripping.  Upon examination, he reported pain with range of motion of MCP, DIP and PIP of digits 4 and 5.  He reported pain with range of motion of MCP, DIP and PIP of digits 4 and 5.  Grip strength was 4/5 due to pain as he does not give full grip.  Pinch strength is between digits 4 and the thumb is 4+/5.  Between the thumb and pinky, it is 4/5.  He reported pain and was not giving full effort.  He also reported decreased sensation over digits 4 and 5.  After repetitive motion of right hand, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  Diagnosis was unchanged.

In January 2010, the Veteran's private physician noted that the Veteran's recurrent hand tendonitis with remaining foreign body would not be benefited with further surgery as this would likely place the nerves of his hand at risk.  Therefore, surgery was not recommended.

In July 2010, the Veteran reported that his pain was getting worse and that he has sensation changes over digits 4 and 5.  His pain is 5 out of 10 with 10 being worst.  The examiner noted no interference with job, but this may because he was not working at the time of the examination.  He reported pain at rest.  The Veteran reported that his hand interferes with his ability to grip.  Upon examination, he could flex his fingers and grip strength was 4/5 due to reports of pain.  The Veteran did not give full effort.  Pinch grip between digits 4 and 5 and the thumb is 4+/5 but he reports pain and is not giving full effort.  There were no objective signs of pain.  Sensation was intact but Veteran reported decreased over digits 4 and 5 over scar.  He is able to make a full fist.  The examiner found that the examination was basically unchanged from last examination.

In August 2010, the Veteran was afforded a neurological examination.  The Veteran reported occasional numbness in the right fourth and fifth digits also.  The Veteran reported that he had to retire from his printing job because of hand problems.  Motor strength shows diminished finger flexion on the palmar aspect of the right fourth and fifth digits at 3/5.  Right hand grip was 3/5 to 4/5.  There was mildly decreased pinprick and light touch sensation noted in both hands distally in both feet.  Vibration sense is slightly reduced in the right fourth and fifth digits.  The sensory deficit was mild in the right hand in the distribution of the right ulnar nerve.  He was diagnosed with mild peripheral neuropathy in the distribution of the right ulnar nerve in the right hand.  The examiner concluded that he had mild to moderate functional impairment of the right hand.  The examiner noted that he only had mild sensory deficit of the right ulnar nerve distribution with mild sensory neuropathy.  Otherwise, mostly his functional limitation is secondary to pain in the right hand which is moderately severe.

An August 2015 VA examiner noted that the Veteran's right hand conditions (not including peripheral nerve conditions) limit his ability to use his right hand for forceful grasping, or use his right and small fingers for fine coordinated movements.  The examiner also noted that, in terms of musculoskeletal hand condition, the Veteran is not unemployable.  He is able to use pincer grasp in his right hand, and he is able to write with his right hand.  Hence, there is nothing to preclude him from doing sedentary work, or a job that does not require fine coordinated use of his right ring and small finger.

The Veteran was also afforded a peripheral nerve conditions VA examination in August 2015.  The examiner found that strength could not be tested in right hand fully but testing showed 4/5 strength in all muscle groups.  The Veteran withheld full effort, ostensibly because of pain.  The examiner did not see atrophy of the small hand muscles.  Deep tendon reflexes are absent.  Plantar reflexes are flexor.  Joint position sense is intact in the fingers and toes.  Vibratory sensation is within normal limits for the Veteran's age.  The Veteran reported mild blunting of cutaneous sensation over all of the right hand, but nonetheless detects sharpness and very light touch.  Tinel and Phalen signs cannot be reliably elicited in the right hand because of pain and tenderness.  There is no Tinel sign over the right ulnar nerve at the elbow.  The examiner opined that the Veteran's peripheral nerve condition did not impact his or her ability to work.  Because of longstanding pain in the right hand, the examination was limited, but the examiner found no localizing sensory motor findings in the right hand to suggest a radial, ulnar or median neuropathy.  The examiner noted that various examiners have suggested that the chronic pain in the right hand is due to arthritis changes and/or complex regional pain syndrome.  What the Veteran complains of now is not likely to be the result of nerve injury sustained in the fall in 1959.  He says he recovered from the hand injury and only decades later experienced pain in the hand.  In addition, clear signs of ulnar or median neuropathy are lacking.  The Veteran has recently had some brief episodes of diffuse right hand numbness, symptoms of uncertain cause but not likely to be due to peripheral nerve dysfunction.  In summary, it is unlikely that ulnar or median neuropathy is responsible for the Veteran's right hand symptoms.  

In October 2016 pursuant to the Board's remand directive, the case was referred for extraschedular consideration.  The Director of Compensation Service found that the Veteran was not entitled to individual unemployability benefits.  The Director cited that the combined evaluation for compensation was 30 percent.  He noted the August 2015 examination results showed that the Veteran's right hand arthritis would limit forceful grasping and the right and small fingers would be limited in fine coordination movement.  The neurological examination did not reveal any significant disability and the examiner stated that the Veteran's pain was due to the ulnar nerve problems.  The examiner also noted that he could grasp and write with his right hand.  The Director concluded that individual unemployability was not established.  

The Veteran also testified at two hearings.  In July 2005, the Veteran testified before a decision review officer that he retired at age 62 because he worked at a printer in New York City.  His job required that he place plates on the press with his right hand, and he could no longer do this any longer.  He also testified that he had to mix ink with his right hand and could not do that any longer.  He noted that he just uses one hand.  He has severe pain.  He reported that he has trigger fingers.  When they lock up, he forces to release them and this causes severe pain.  He noted that he does not have total loss of his hand but use of the hand causes pain.  

During the January 2010 Board hearing, the Veteran testified to loss of mobility of the right hand.  He has difficulty operating the snow blower or shoveling snow.  The Veteran's spouse testified that if the Veteran helps carrying packages from shopping, he is in pain for the next few days.  The Veteran reported that he does physical therapy.  He reported that he cannot move his fingers without pain.  He is limited in his ability to take pain medication due to other medical issues.  He testified that he does physical therapy once or twice a year.

The Veteran also offered statements throughout the appeal.  He consistently reported pain in his right hand.  He reported that the right hand injury has caused him to be severely depressed.  He explained that he was forced into early retirement because he could no longer perform his job.  He explained that when he worked at a printing company, the company allowed for a second pressman and an operator for the machine he used because he was not able to run the machine by himself.  When that company went out of business, no other company would accept his inability to perform his job duties.  He has two years of a high school education.  He explains that he cannot longer work due to his right hand which is his dominant hand.  He reported an inability to hold items, locking of his hand, and tingling of his fingers.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a)(2) have not been met in this case, as the Veteran is service-connected for post operative residuals of tenorrhaphy extensor tendon fifth digit right hand with multiple radiopaque foreign bodies and post-traumatic arthritis (10 percent), post operative residuals, fourth digit or the right hand associated with post-operative residuals of tenorrhaphy extensor tendon fifth digit right hand with multiple radiopaque foreign bodies and post traumatic arthritis, (10 percent), peripheral ulnar nerve neuropathy (10 percent) and right hand scar (0 percent), with a combined evaluation of only 30 percent.  Therefore, the issue before the Board is whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board acknowledges that the Veteran has pain in his right hand.  Despite this, the medical evidence shows and the Veteran testified that he has not lost use of his right hand.  Examination reports dated in April 2004, October 2009, July 2010 and August 2015 all note that the Veteran did not provide full effort during parts of the examination.  The August 2015 examiner specifically noted that the Veteran withheld full effort, ostensibly because of pain.  The August 2015 examiner also noted that nerve testing showed contradictory results.  The August 2015 examiner explained that although the Veteran had recently had some brief episodes of diffuse right hand numbness, symptoms of uncertain cause, it was not likely to be due to peripheral nerve dysfunction.  In summary, the examiner concluded that it was unlikely that ulnar or median neuropathy was responsible for the Veteran's right hand symptoms.  The August 2015 examiner, who conducted the muscular skeletal examination, noted that the Veteran was able to use pincer grasp in his right hand, and he was able to write with his right hand.  Hence, the examiner found that there was nothing to preclude him from doing sedentary work, or a job that does not require fine coordinated use of his right ring and small finger.

The Board finds that the weight of the evidence does not demonstrate that entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) is warranted .  The evidence does not establish that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation and the Director of Compensation found that entitlement to an extraschedular evaluation for TDIU was not warranted.

The Board acknowledges the Veteran's specific contentions that he could not do his previous job at the printing company due to his right hand.  This may be true because it required that he place plates in a specific way and mix ink with his right hand; however, the question before the Board is not whether he could work in his previous position but instead whether the Veteran is unemployable and is unable to perform substantial gainful employment.  The Veteran may have difficulty with his right hand, but the Board finds that he has not lost use of the hand and does not have other service-connected disabilities which would not allow him to perform substantial gainful employment.  The Board has considered the Veteran's work history and educational background.  The Board also acknowledges that the Veteran has two years of high school as his educational background.  Although the August 2015 examiner noted that the Veteran could do sedentary work, the evidence does not show sedentary type work in the Veteran's work history.  The evidence does not demonstrate that the Veteran is precluded from working in another type of physical employment that would not necessarily require the use of the right.  

For these reasons, entitlement to a TDIU on an extraschedular basis is not warranted in this case and the claim must be denied.


ORDER

Entitlement to a TDIU is denied



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


